Title: To James Madison from John Stadler, 22 October 1791
From: Stadler, John
To: Madison, James


Honorable Sir
Fredericksburg October 22d 1791
When his Exellency Hancock then President of Congress, sent a Commission as first Engineer to the Committee of safety for me, dated March the 30th. 1776 with expression of a Field Officer, I went to General Lee then Commander at Williamsburg to know what my Commission was worth ⅌ Day, after looking over the Commission he answered four shillings ⅌ Day. I told him I never saw a Commission in former services that the Title of Squire & Major was annexed worth no more than four shillings ⅌ Day, and I was for leaving the service; but Lord Dunmore had fixed himself at Gwins Island, an[d] making depredations on the Negroes in the Southern States, and danger at hand, I promised the Assembly and Genl Lewis, that if they would allow me a competency I would serve—consequently I entered the Continental Service, and all I recieved of Congress by Colo Thos Lee’s insinuation to his Brother Richard Henry Lee was Six ⅌ Day. The Assembly of Virginia added four shillings ⅌ Day and forage for one Horse, this was by no means eaqual to a Captains Commission much less a Majors. Before I left the Continental service, Genl Lewis well knowing I was not paid according to my Commission, gave me a Certificate that I had never recieved more than six shillings ⅌ Day as first Engineer without Rations or Forrage from Congress, and desired me to send sd Certificate to Congress, and that they would make ample satisfaction for the services I had rendered—upon which I gave this Certificate to Patrick Henry then Govr. of Virginia, who had occasion to write to Congress and told me if I would come next day to him I should myself carry the Letters to the Post Office which I did; but when I came to Philadelphia in the Year 1782–83, Mr Hillegas informed Me (who was then Treasurer) likewise his Excellency Hanson then President—also Messrs. Carroll, and Junifer then Delegates—and Mr Thompson then Secretary of Congress, that no such Certificate had came before Congress—all agreeing they had not seen before Congress a Certificate from Genl Lewis in my behalf—thus have I been used by Patrick Henry, being a Foreigner and not having a relation in either House: he, Genl Lewis knew very well what duty I had performed in the space of three Months—Viz. Going every morning two Miles with two hundred Men (sometimes more) at eight OCK to work untill Sunset (and sometimes the whole day without Victuals) standing and directing in the day in the broiling Sun, and in the Evening after Tap too with another fresh Party of as many Men standing in the Night dews in Glouster County oposite Ld Dunmores Camp untill Reveille beating in the Morning—erecting Batteries, which Batteries effectually drove Dunmores Forces with his Piratical Fleet of one hundred and Thirty Vessells (large & small) off, including a number of Negroes by which success all the Southern States were then benefitted, and Dunmore prevented from carrying off (as was reported) Twenty two hundred Slaves.
My second complaint is as follows. In Dec 31st 1776 I recieved a Comission as Engineer with the rank of Lieut Colo from Patrick Henry with consent of the Hon. Counsil (there being no General Officer at that time in Virginia) to serve the State of Virginia in the following manner. I was ordered to erect a Fort at Portsmouth and to stay at that place 14 Days every Month to carry on that work; from thence I was to go to Hampton to erect a Battery there, and to stay at that place one Week in each Month—from thence I was ordered to go to York Town to erect another Battery there and look over those Works, eight days more—and from thence went to Williamsburg to make report to his Excellency how the Works at each place went on every Month. When the aforementioned duty was proposed to me I informed it was not in my power to do this duty (particularly as they allowed me besides my own, a Horse and servant to carry my Books and Mathematical Instruments) unless they would allow me travelling Expences—to this his Exellency and the honorable Council readily agreed, ordered me to keep a regular Acct thereof, and that they would apply to the Assembly and see me paid. Afterwards when I produced this Acct, they examined it, and the Gouverner with consent of Council signed the same—see the inclosed. But not a farthing of this Acct has been paid alltho now due fifteen Years, neither the Gouvernor or Council troubled themselves about it after I had performed the services. I petitioned the Assembly of Virginia Twice, first through Man Page Esquire and the Assembly was then willing that the Account should be paid—but when it came to the Senate Colo Henry Lee of Pe William (then a Senator) observed that the Gouvernor ought to have paid off his Engineers Accounts and not pester the Senate with them as he had full power from the Assembly to discharge such a trifle. Being afterwards informed by the Honorable Mr Blair (whom I had the honor to meet in Alexandria) that the Gouvernor had not been impower’d by the Assembly to pay off even Ten shillings much less the amount of my Account—from this information I a second time petitioned the Assembly through Francis Thornton Esqr then Dellegate from this County—but to my great misfortune—the very Member who was Speaker of the House at the time my first Petition was Passd (Colo. B. Harrison) in the lower House, and who was at that time very much for my being paid—now opposed it, arguing that I should not have spent so much Money and thus was I by his opposition prevented from recieving my Money with the Interest of fifteen Years that had accrued thereon. Honorable Sir, how was it possible I should do this Duty, without Expence, when I never was provided with a Tent or Camp Kettle? I was also between the times before mentioned sent on another Expedition above the Falls of James River there to erect a Powder Magazene, which was recommended by his Exellency Genl Washington, but it came to nothing owing to Ld Dunmores being drove off and no further danger then apprehended. This was likewise an expensive Journey to me, owing to my being detained some Weeks at Williamsburg by a Mr Adams a member of Assembly from Richmond who was to have inspected the Workmen in my absence.
My third and last complaint is—For my services in the French War when Lieutenant in the Pensylvania Service, and employd as Engineer at Fort Pitt under the Chief-Engineer Capt. Gordon in the Year 1759. I obtain’d a Warrant of Lord Dunmore for 2000 Acres of Land on the Ohio, which was surveyed by Mr Hancock Taylor when Colo Mercer had 12000 Acres surveyed by him, with express orders from Colo Mercer to sd. Taylor to Locate my Land next to his. At that time Colo Preston was nominated Gen Surveyor by the Virginia Assembly, and the Man that carried the chain around my Land a Mr Bell now lives in Falmouth, and remembers it well. But Colo Preston then of Fin Castle wrote a letter to Colo Mercer in which he said, he could only make out of Taylors Plott his 12000 Acres but my 2000 he could not because it was done in pencil—but this Colo Preston found out by my name that I was a Foreigner and a German, on whom the Virginians do not look so favorably as they do in Pensylvania and many of the other States, consequently Colo Preston thought he could use me as he pleasd.
According I am informed he seated his Sons in Laws on my Land. Mr Taylor was allways reported to be very nice exact & punctual in his Surveying Business, but the poor Man was shot by the Indians and died of his Wounds the second Day. When I could not obtain a Patent for my Land, I was oblieged to review my warrant under the New Gouvernmt which was done by Majr. Benj. Day of this Town who informed me that a Mr Mayo was going to Kentuckey to survey 150000 Acres of Land for Military Warrants not yet surveyed, and if I did think proper he would give him my Warrant—to which I agreed, and when I thought my Land was surveyed and expected daily to get my Patent—a Mr John Lewis of Fredericksburg informed me that he had met with my Warrant going a begging in the County of Culpepper, but as he knew me he had thought proper to bring it to me, at the same time informed that it was worth about 4000 Dollars which sum he would give me provided I was disposed to sell it—this I refused to do as I suspected some foul play, and a few Months after the depreciation was at least 1000 for one. A part of Genl Mercers Tract I am informed has since sold at one Guinea ⅌ Acre. Now Honorable Sir what a Man must Mr Mayo have been, to let John Lewis have my Warrant, I leave this to your consideration—in short I have been injured and disappointed every where and from every quarter—I am anxious to know to whom and where I am to apply for my Land. I fear the time is elapsed, owing to the neglect of those persons and Surveyors I have had to do with. Persons who served only a few Month in the Navy only as Ship Carpenters obtained Warrants for Land to the Amt of 2500 Acres. I asked in Williamsburg whether I was not entitled to some Land for my Continental or State Services? They told me not. I left the Service when three Engineers offer’d their services to the State of Virginia, and every place where I carried on Works could be supplied (as it was) with an Engineer without being oblieged to Travel from place to place which saved the State a good deal of Expence. I had the honor to speak to his Excellency Genl Washington when passing through Fredericksburg, and mentioned some of my grievances, and his Excellency directed me to make application to your Honor—therefore I take the liberty to trouble you with this troublesome Letter to have it laid before Congress for their consideration. I firmly believe if I had served any foreign power and perform’d the same services which I rendered to this Country, I should not have been so much neglected. I remain Honorable Sir Your most Obt. Hb Servant
John Stadler
PS The inclosed is the account against the State of Virginia, attested by Partrick Henry, then Gouvernor, and with a Certificate of the Notary Publick of Friedericksburg for two Comissions, one a Continental one, and the other of the State of Virginia.
